DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 11-17 are pending.
Claim(s) 11-17 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
This Office Action is responsive to the amendment filed on 06/29/2022.
Claims 11, 16 and 17 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 11 and 16-17 have overcome all the 35 USC § 112(b) rejections of claims 11-17 as set forth in the previous office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA (US20190033821A1) [hereinafter KAMIYA], and further in view of PINER et al. (US20160116899A1) [hereinafter PINER].
Claim 11 (amended):
	Regarding claim 11, KAMIYA discloses, “A method for machining a workpiece by a tool of a machine tool, comprising:” [See method for machining a workpiece by a machine tool: “a numerical control method for controlling a machine tool configured to machine a workpiece” (¶7)];
	“storing predefined rules in a control device of the machine tool, wherein the predefined rules define modifications to the machining of the workpiece when undesired vibrations occur during the machining;” [See the system stores predefined rules that define machining adjustment when undesired vibration occurred during machining (e.g.; selected machining conditions such as conditions to apply when chatter vibration occurs to modify machining to overcome the chatter vibration): “output permissible range (represented by the rotational speed and the torque) 132 within which the spindle motor M1 can produce output, together with the compensation plans etc. The usable range 130 of the tool 22, and the characteristic data representing the output characteristics of the spindle motor M1 are stored in the storage unit 54. With the output characteristics of the spindle motor M1, the output permissible range 132 within which the spindle motor M1 can produce output can also be grasped.” (¶56)… “changing the machining conditions for suppressing chatter vibration, taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” “select appropriate machining conditions for suppressing chatter vibration from the” “multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22. The rotational speed of the tool 22 is determined according to the rotational speed of the spindle motor M1, and the feed rate of the tool 22 is determined according to the rotational speeds of the Y-axis motor M2 and the X-axis motor M3. The set machining conditions are stored in the storage unit 54.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)];
	“with the control device receiving a target machining, according to which the workpiece is to be machined by the tool;” [See receiving a target machining (e.g.; preferred machining settings such as set machining conditions including preferred rotational speed of the tool 22 and the feed rate of the tool 22 ) and the machine tool machines the workpiece according to target machining: “The machining condition setting unit 60 sets machining conditions based on a machining program stored in the storage unit 54. Here, the machining condition setting unit 60 may set the machining conditions using the parameters input by the operator operating the input unit 50. The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions. Specifically, the machining control unit 62 controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3, the Z-axis motor, etc.” (¶36)];
	“receiving via a first interface embodied as a human-machine interface from an operator or via a second interface to a memory device arranged outside the control device and read by the control device, a selection, a parameterization or a specification of a sequence of the predefined rules,” [Examiner notes that claim requires receiving via only one of 1. a first interface embodied as a human-machine interface from an operator or 2. via a second interface to a memory device arranged outside the control device. Examiner further notes that claim requires receiving and reading only one of 1. a selection, 2. a parameterization or 3. a specification of a sequence of the predefined rules.
	Kamiya teaches receiving input including selection via a user interface, and reading the selection and a parameterization.
	See receiving selection inputs via user interface from an operator (e.g.; input unit 50 ad display unit 52). See the controller reads the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.): “The numerical control device 10 includes an input unit 50, a display unit 52, a storage unit 54” (¶27)… “The input unit 50 is an operation unit for receiving operator's instructions,” (¶28)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device selecting the rules according to the selection,” [See the system selecting the rules according the selection by the user: “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device” “parameterizing the rules according to the parameterization or according to the specification of the sequence,” [Examiner notes that claim requires parameterizing the rules according to only one of the  parameterization or the specification of the sequence
	Kamiya teaches parameterizing the rules according to the parameterization.
	See the system parameterizing the rules according to the parameterization (e.g.; according to the parameters such as speed, feed rate etc.): “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“executing the selected rules in the specified sequence;” [See executing the ruled in a specified sequence (e.g.; sequence such as rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes): “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output. The rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes. The feed rate of the tool 22, which is another one of the machining conditions, changes, and the rotational speeds of the Y-axis motor M2 and the X-axis motor M3 accordingly change. The machining condition changing unit 74 revises the machining conditions set by the machining condition setting unit 60. The changed machining conditions are stored in the storage unit 54.” (¶58)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases. As a result, the vibration occurring in the tool 22 is suppressed without changing machining efficiency. In the compensation plan (2), the amount of heat generation decreases and the life of the tool 22 remains substantially unchanged, as compared to the case of the machining conditions before change.” (¶69)];
	“controlling the machine tool so that the workpiece is machined by the tool;” [See controlling the machine tool to perform machining on the workpiece: “controlling a machine tool configured to machine a workpiece with a tool attached to a spindle by moving the tool and the workpiece relatively to each other, in accordance with machining conditions,” (¶6)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases.” (¶69)];
	“during the machining of the workpiece by the tool, evaluating captured sensor signals to check whether or not the undesired vibrations are occurring;” [See during machining, the system detects feedback signals from sensors and based on the detected sensor signals the system checks whether or not undesired vibrations occurring (e.g.; checks if chatter vibrations occurring based on sensed signals): “a vibration sensor 20 a is provided on the spindle 20 in order to detect such chatter vibration.” (¶19)… “Based on the detection signal detected by the vibration sensor 20 a, the vibration acquisition unit 64 acquires the vibration generated in the spindle 20 (tool 22). The vibration acquisition unit 64 acquires the vibration of the tool 22 by calculating the vibration occurring in the tool 22 based on the detection signal detected by the vibration sensor 20 a. When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)];
	“when the undesired vibrations do not occur, carrying out the machining according to the target machining, when the undesired vibrations occur, modifying the machining according to the predefined rules” [See machining is continued before the occurrence of chatter vibration such that when machining is continued, the system detects sensor data (e.g.; vibration data), and when the system determines that chatter vibration is occurring, the system modifies the machining according to the predefined rules (e.g.; modifying speed and feed rate to compensate in order to suppress chatter vibration): “When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)… “Each compensation plan shows how the state of the spindle motor M1 should be compensated in order to suppress vibration occurring in the tool 22.” (¶40)… “At step S6, the machining condition changing unit 74 changes the machining conditions so as to compensate the state of the spindle motor M1 in conformity with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” “when the compensation plan (1) is selected by the operator, the machining condition changing unit 74 changes the machining conditions so as to shift the state of the spindle motor M1, i.e., the position of the point 100, by a given amount along the fixed-power line 102 in a direction to decrease the rotational speed.” (¶87)];
	“maintaining the modified machining unchanged during a hold time specified by the parameterization,” [See after modifying the machining at step s6, the system operates the machine tool with the modified machining (e.g.; modified speed and feed rate according to the plan) for a hold time (e.g.; for an amount of time until the time when system determines if chatter vibration occurs or not) to verify if chatter vibration stopped or not (e.g.; reverify chatter vibration at steps s8-s9): “Next, at step S8, the trial machining control unit 76 controls the machine tool 12 so as to perform trial machining based on the machining conditions changed by the machining condition changing unit 74” (¶89)… “Then, at step S9, the vibration acquisition unit 64 determines whether or not chatter vibration occurs (i.e., vibration of a predetermined amplitude or greater occurs in the tool 22), based on the detection signal detected by the vibration sensor 20 a.” “When it is determined at step S9 that no chatter vibration occurs, the control goes to step S11.” (¶90)… “The first compensation plan is a compensation plan in which the output of the spindle motor M1 is kept the same as that of the spindle motor M1 at the time of occurrence of vibration having a predetermined amplitude or greater in the tool 22.” (¶42)], but doesn’t explicitly disclose, “reversing the modified machining and returning to the target machining when the undesired vibrations no longer occur.”
	However, PINER discloses, “reversing the modified machining and returning to the target machining when the undesired vibrations no longer occur.” [See the control loop in figure 2; in loop 1, the system determines at step 208 if chatter occurs (e.g.; vibration > threshold) or not, if chatter occurs, then the system optimizes and implements new control command in step 213 (e.g.; non-chatter spindle speed; activating new speed); and then for example, in loop 2, at step 208 system again determines if chatter still occurs or not, and if it is determined that chatter is no longer occurring (e.g.; vibration is not > threshold), then the control loop goes back to step 203, where the machining is controlled using original target machining command (e.g.; initial target machining settings from steps 201-202) and the machining data is collected during the machining process: “Step 208 is a condition check that evaluates if the chatter vibration is greater than the tool chatter threshold that was set in step 201. If the condition is evaluated as false (N) in step 208, then the process returns to the step 203. If the condition is evaluated as true (Y) in step 208, then the process proceeds to step 209. In step 209, a non-chatter spindle speed calculation module (or a reduced chatter spindle speed calculation module) is utilized to calculate one or more candidate speeds, which is/are predicted to reduce or eliminate chatter.” (¶30)… “In step 212 a determination is made as to whether a new speed has been selected from among the speeds displayed in the speed bar.” “If a new speed is selected, then step 213 is executed and the new speed is activated.” (¶42)… “In step 202, an initial machining speed (or initial tool speed setting) is selected (automatically” “and the machining process begins” “The data collection step 203 involves reading or collecting data during the machining process. For example, reading vibration sensor data in step 204 or reading a current spindle speed in step 206.” (¶28)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of reversing the modified machining such that returning back to original target machining settings when the system detects that chatter vibration is not occurring taught by PINER with the method taught by KAMIYA as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to more effectively determine and reduce chatter level during machining [PINER: “Such an intuitive design of the chatter gauge allow easy interpretation, comparison of the current chatter-level against the desired chatter level, and other added advantages” (¶46)… “In order to more effectively reduce chatter during one or more machining operations, interfaces that facilitate selections of operating speeds based on past information is needed.” (¶25)].

Claim 12:
	Regarding claim 12, KAMIYA and PINER disclose all the elements of claim 11, 
	KAMIYA further discloses, “wherein the selection, parameterization and/or specification of the sequence of the predefined rules specifies a sequence or a coupling of a change of several machining parameters of the target machining that do not affect a contour of the workpiece.” [Examiner notes that claim requires receiving and reading only one of 1. the selection, 2. parameterization and/or 3. specification of the sequence of the predefined rules. Examiner further notes that claim requires specifying only one of a 1. sequence or 2. a coupling of a change of several machining parameters of the target machining that do not affect a contour of the workpiece
	Kamiya teaches the selection and parameterization specifies a coupling of a change of several machining parameters of the target machining that do not affect a contour of the workpiece.
See  the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.) specifies change of several machining parameters of the target machining (e.g.; parameters of target machining such as speed and feed rate) that do not affect a contour of the workpiece (e.g.; only speed and feed rate is changed no changes is made that affect the contour of the workpiece): “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)].

Claim 13:
	Regarding claim 13, KAMIYA and PINER disclose all the elements of claim 11,
	KAMIYA further discloses, “the selection or the parameterization of the predefined rules defines at least one machining parameter of the target machining that does not affect changes in a contour of the workpiece.” [See the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.) of the predefined rules (e.g.; original machining rules such as original machining speed and feedback) defines changes of a machining parameters of the target machining (e.g.; parameters of target machining such as speed and feed rate) that do not affect a contour of the workpiece (e.g.; only speed and feed rate is changed no changes is made that affect the contour of the workpiece): “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases. As a result, the vibration occurring in the tool 22 is suppressed without changing machining efficiency. In the compensation plan (2), the amount of heat generation decreases and the life of the tool 22 remains substantially unchanged, as compared to the case of the machining conditions before change.” (¶69)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)].

Claim 14:
	Regarding claim 14, KAMIYA and PINER disclose all the elements of claim 11, but KAMIYA doesn’t explicitly disclose, “wherein the parameterization of the predefined rules specifies stages in which the modified machining is reversed.”
	However, PINER discloses, “wherein the parameterization of the predefined rules specifies stages in which the modified machining is reversed.” [See the parameterization of predefined rules (e.g.; tool chatter threshold setup in the initialization step 201 in figure 2), where predefined rules specifies stages in which the modified machining is reversed (e.g.; based on the chatter threshold as initialized in step 201, in step 208 the system determines whether to return back to step 203 where modified machining is reversed such that the machining is controlled using the initialized machining control commands/speeds as initialized when chatter doesn’t occur): “An initialization step 201 involves initializing one or more machining related parameters such as tool flute count, tool minimum speed, tool maximum speed, tool chatter threshold, and/or clearing a speed and chatter vibration database.” (¶28)… “Step 208 is a condition check that evaluates if the chatter vibration is greater than the tool chatter threshold that was set in step 201. If the condition is evaluated as false (N) in step 208, then the process returns to the step 203.” (¶30)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of PINER with the method taught by KAMIYA and PINER as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 16 (amended):
	Regarding claim 16, KAMIYA discloses, “A control program for a control device of a machine tool, wherein the control program is embodied on a non-transitory computer-readable medium and comprises machine code, which when loaded into a memory of a control device and executed by the control device, causes the control device to” [See the control program stored in the memory including a machine code that is executed by the processor to control machining a workpiece by a machine tool: “a numerical control method for controlling a machine tool configured to machine a workpiece” (¶7)… “The storage unit 54 includes a storage medium such as a volatile memory, a nonvolatile memory, a hard disk, or the like. The storage unit 54 stores data (for example, machining program, machining conditions and the like) necessary for the control unit 56 to control.” (¶30)… “The control unit 56 includes a processor such as a CPU and controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3 and others to thereby control machining on a workpiece of the machine tool 12.” (¶31)];
	“store predefined rules, wherein the predefined rules define modifications to the machining of the workpiece when undesired vibrations occur during the machining;” [See the system stores predefined rules that define machining adjustment when undesired vibration occurred during machining (e.g.; selected machining conditions such as conditions to apply when chatter vibration occurs to modify machining to overcome the chatter vibration): “output permissible range (represented by the rotational speed and the torque) 132 within which the spindle motor M1 can produce output, together with the compensation plans etc. The usable range 130 of the tool 22, and the characteristic data representing the output characteristics of the spindle motor M1 are stored in the storage unit 54. With the output characteristics of the spindle motor M1, the output permissible range 132 within which the spindle motor M1 can produce output can also be grasped.” (¶56)… “changing the machining conditions for suppressing chatter vibration, taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” “select appropriate machining conditions for suppressing chatter vibration from the” “multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22. The rotational speed of the tool 22 is determined according to the rotational speed of the spindle motor M1, and the feed rate of the tool 22 is determined according to the rotational speeds of the Y-axis motor M2 and the X-axis motor M3. The set machining conditions are stored in the storage unit 54.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)];
	“receive a target machining, according to which the workpiece is to be machined by the tool;” [See receiving a target machining (e.g.; preferred machining settings such as set machining conditions including preferred rotational speed of the tool 22 and the feed rate of the tool 22 ) and the machine tool machines the workpiece according to target machining: “The machining condition setting unit 60 sets machining conditions based on a machining program stored in the storage unit 54. Here, the machining condition setting unit 60 may set the machining conditions using the parameters input by the operator operating the input unit 50. The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions. Specifically, the machining control unit 62 controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3, the Z-axis motor, etc.” (¶36)];
	“receive via a first interface embodied as a human-machine interface from an operator or via a second interface to a memory device arranged outside the control device and read by the control device, a selection, a parameterization or a specification of a sequence of the predefined rules,” [Examiner notes that claim requires receiving via only one of 1. a first interface embodied as a human-machine interface from an operator or 2. via a second interface to a memory device arranged outside the control device. Examiner further notes that claim requires receiving and reading only one of 1. a selection, 2. a parameterization or 3. a specification of a sequence of the predefined rules.
	Kamiya teaches receiving input including selection via a user interface, and reading the selection and a parameterization.
	See receiving selection inputs via user interface from an operator (e.g.; input unit 50 ad display unit 52). See the controller reads the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.): “The numerical control device 10 includes an input unit 50, a display unit 52, a storage unit 54” (¶27)… “The input unit 50 is an operation unit for receiving operator's instructions,” (¶28)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device selecting the rules according to the selection,” [See the system selecting the rules according the selection by the user: “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device” “parameterizing the rules according to the parameterization or according to the specification of the sequence,” [Examiner notes that claim requires parameterizing the rules according to only one of the  parameterization or the specification of the sequence
	Kamiya teaches parameterizing the rules according to the parameterization.
	See the system parameterizing the rules according to the parameterization (e.g.; according to the parameters such as speed, feed rate etc.): “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“and executing the selected rules in the specified sequence;” [See executing the ruled in a specified sequence (e.g.; sequence such as rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes): “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output. The rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes. The feed rate of the tool 22, which is another one of the machining conditions, changes, and the rotational speeds of the Y-axis motor M2 and the X-axis motor M3 accordingly change. The machining condition changing unit 74 revises the machining conditions set by the machining condition setting unit 60. The changed machining conditions are stored in the storage unit 54.” (¶58)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases. As a result, the vibration occurring in the tool 22 is suppressed without changing machining efficiency. In the compensation plan (2), the amount of heat generation decreases and the life of the tool 22 remains substantially unchanged, as compared to the case of the machining conditions before change.” (¶69)];
	“control the machine tool so that the workpiece is machined by the tool;” [See controlling the machine tool to perform machining on the workpiece: “controlling a machine tool configured to machine a workpiece with a tool attached to a spindle by moving the tool and the workpiece relatively to each other, in accordance with machining conditions,” (¶6)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases.” (¶69)];
	“during the machining of the workpiece by the tool, evaluate sensor signals captured by a sensor disposed on the machine tool to check whether or not the undesired vibrations are occurring;” [See during machining, the system detects feedback signals from sensors and based on the detected sensor signals the system checks whether or not undesired vibrations occurring (e.g.; checks if chatter vibrations occurring based on sensed signals): “a vibration sensor 20 a is provided on the spindle 20 in order to detect such chatter vibration.” (¶19)… “Based on the detection signal detected by the vibration sensor 20 a, the vibration acquisition unit 64 acquires the vibration generated in the spindle 20 (tool 22). The vibration acquisition unit 64 acquires the vibration of the tool 22 by calculating the vibration occurring in the tool 22 based on the detection signal detected by the vibration sensor 20 a. When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)];
“when the undesired vibrations do not occur, carry out the machining according to the target machining, and when the undesired vibrations occur, modify the machining according to the predefined rules” [See machining is continued before the occurrence of chatter vibration such that when machining is continued, the system detects sensor data (e.g.; vibration data), and when the system determines that chatter vibration is occurring, the system modifies the machining according to the predefined rules (e.g.; modifying speed and feed rate to compensate in order to suppress chatter vibration): “When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)… “Each compensation plan shows how the state of the spindle motor M1 should be compensated in order to suppress vibration occurring in the tool 22.” (¶40)… “At step S6, the machining condition changing unit 74 changes the machining conditions so as to compensate the state of the spindle motor M1 in conformity with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” “when the compensation plan (1) is selected by the operator, the machining condition changing unit 74 changes the machining conditions so as to shift the state of the spindle motor M1, i.e., the position of the point 100, by a given amount along the fixed-power line 102 in a direction to decrease the rotational speed.” (¶87)];
	“maintain the modified machining unchanged during a hold time specified by the parameterization,” [See after modifying the machining at step s6, the system operates the machine tool with the modified machining (e.g.; modified speed and feed rate according to the plan) for a hold time (e.g.; for an amount of time until the time when system determines if chatter vibration occurs or not) to verify if chatter vibration stopped or not (e.g.; reverify chatter vibration at steps s8-s9): “Next, at step S8, the trial machining control unit 76 controls the machine tool 12 so as to perform trial machining based on the machining conditions changed by the machining condition changing unit 74” (¶89)… “Then, at step S9, the vibration acquisition unit 64 determines whether or not chatter vibration occurs (i.e., vibration of a predetermined amplitude or greater occurs in the tool 22), based on the detection signal detected by the vibration sensor 20 a.” “When it is determined at step S9 that no chatter vibration occurs, the control goes to step S11.” (¶90)… “The first compensation plan is a compensation plan in which the output of the spindle motor M1 is kept the same as that of the spindle motor M1 at the time of occurrence of vibration having a predetermined amplitude or greater in the tool 22.” (¶42)], but doesn’t explicitly disclose, “reverse the modified machining and return to the target machining when the undesired vibrations no longer occur.”
	However, PINER discloses, “reverse the modified machining and return to the target machining when the undesired vibrations no longer occur.” [See the control loop in figure 2; in loop 1, the system determines at step 208 if chatter occurs (e.g.; vibration > threshold) or not, if chatter occurs, then the system optimizes and implements new control command in step 213 (e.g.; non-chatter spindle speed; activating new speed); and then for example, in loop 2, at step 208 system again determines if chatter still occurs or not, and if it is determined that chatter is no longer occurring (e.g.; vibration is not > threshold), then the control loop goes back to step 203, where the machining is controlled using original target machining command (e.g.; initial target machining settings from steps 201-202) and the machining data is collected during the machining process: “Step 208 is a condition check that evaluates if the chatter vibration is greater than the tool chatter threshold that was set in step 201. If the condition is evaluated as false (N) in step 208, then the process returns to the step 203. If the condition is evaluated as true (Y) in step 208, then the process proceeds to step 209. In step 209, a non-chatter spindle speed calculation module (or a reduced chatter spindle speed calculation module) is utilized to calculate one or more candidate speeds, which is/are predicted to reduce or eliminate chatter.” (¶30)… “In step 212 a determination is made as to whether a new speed has been selected from among the speeds displayed in the speed bar.” “If a new speed is selected, then step 213 is executed and the new speed is activated.” (¶42)… “In step 202, an initial machining speed (or initial tool speed setting) is selected (automatically” “and the machining process begins” “The data collection step 203 involves reading or collecting data during the machining process. For example, reading vibration sensor data in step 204 or reading a current spindle speed in step 206.” (¶28)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of reversing the modified machining such that returning back to original target machining settings when the system detects that chatter vibration is not occurring taught by PINER with the control program taught by KAMIYA as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to more effectively determine and reduce chatter level during machining [PINER: “Such an intuitive design of the chatter gauge allow easy interpretation, comparison of the current chatter-level against the desired chatter level, and other added advantages” (¶46)… “In order to more effectively reduce chatter during one or more machining operations, interfaces that facilitate selections of operating speeds based on past information is needed.” (¶25)].

Claim 17 (amended):
	Regarding claim 17, KAMIYA discloses, “A control device of a machine tool, wherein the control device is programmed with a control program embodied on a non-transitory computer- readable medium and comprises machine code, which when loaded into a memory of the control device and executed by the control device, causes the control device to” [See the control device with a control program that is stored in the memory including a machine code that is executed by the processor to control machining a workpiece by a machine tool: “a numerical control method for controlling a machine tool configured to machine a workpiece” (¶7)… “The storage unit 54 includes a storage medium such as a volatile memory, a nonvolatile memory, a hard disk, or the like. The storage unit 54 stores data (for example, machining program, machining conditions and the like) necessary for the control unit 56 to control.” (¶30)… “The control unit 56 includes a processor such as a CPU and controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3 and others to thereby control machining on a workpiece of the machine tool 12.” (¶31)];
	“store predefined rules, wherein the predefined rules define modifications to the machining of the workpiece when undesired vibrations occur during the machining;” [See the system stores predefined rules that define machining adjustment when undesired vibration occurred during machining (e.g.; selected machining conditions such as conditions to apply when chatter vibration occurs to modify machining to overcome the chatter vibration): “output permissible range (represented by the rotational speed and the torque) 132 within which the spindle motor M1 can produce output, together with the compensation plans etc. The usable range 130 of the tool 22, and the characteristic data representing the output characteristics of the spindle motor M1 are stored in the storage unit 54. With the output characteristics of the spindle motor M1, the output permissible range 132 within which the spindle motor M1 can produce output can also be grasped.” (¶56)… “changing the machining conditions for suppressing chatter vibration, taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” “select appropriate machining conditions for suppressing chatter vibration from the” “multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22. The rotational speed of the tool 22 is determined according to the rotational speed of the spindle motor M1, and the feed rate of the tool 22 is determined according to the rotational speeds of the Y-axis motor M2 and the X-axis motor M3. The set machining conditions are stored in the storage unit 54.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)];
	“receive a target machining, according to which the workpiece is to be machined by the tool;” [See receiving a target machining (e.g.; preferred machining settings such as set machining conditions including preferred rotational speed of the tool 22 and the feed rate of the tool 22 ) and the machine tool machines the workpiece according to target machining: “The machining condition setting unit 60 sets machining conditions based on a machining program stored in the storage unit 54. Here, the machining condition setting unit 60 may set the machining conditions using the parameters input by the operator operating the input unit 50. The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions. Specifically, the machining control unit 62 controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3, the Z-axis motor, etc.” (¶36)];
	“receive via a first interface embodied as a human-machine interface from an operator or via a second interface to a memory device arranged outside the control device and read by the control device, a selection, a parameterization or a specification of a sequence of the predefined rules,” [Examiner notes that claim requires receiving via only one of 1. a first interface embodied as a human-machine interface from an operator or 2. via a second interface to a memory device arranged outside the control device. Examiner further notes that claim requires receiving and reading only one of 1. a selection, 2. a parameterization or 3. a specification of a sequence of the predefined rules.
	Kamiya teaches receiving input including selection via a user interface, and reading the selection and a parameterization.
	See receiving selection inputs via user interface from an operator (e.g.; input unit 50 ad display unit 52). See the controller reads the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.): “The numerical control device 10 includes an input unit 50, a display unit 52, a storage unit 54” (¶27)… “The input unit 50 is an operation unit for receiving operator's instructions,” (¶28)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device selecting the rules according to the selection,” [See the system selecting the rules according the selection by the user: “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device” “parameterizing the rules according to the parameterization or according to the specification of the sequence,” [Examiner notes that claim requires parameterizing the rules according to only one of the  parameterization or the specification of the sequence
	Kamiya teaches parameterizing the rules according to the parameterization.
	See the system parameterizing the rules according to the parameterization (e.g.; according to the parameters such as speed, feed rate etc.): “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“and executing the selected rules in the specified sequence;” [See executing the ruled in a specified sequence (e.g.; sequence such as rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes): “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output. The rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes. The feed rate of the tool 22, which is another one of the machining conditions, changes, and the rotational speeds of the Y-axis motor M2 and the X-axis motor M3 accordingly change. The machining condition changing unit 74 revises the machining conditions set by the machining condition setting unit 60. The changed machining conditions are stored in the storage unit 54.” (¶58)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases. As a result, the vibration occurring in the tool 22 is suppressed without changing machining efficiency. In the compensation plan (2), the amount of heat generation decreases and the life of the tool 22 remains substantially unchanged, as compared to the case of the machining conditions before change.” (¶69)];
	“control the machine tool so that the workpiece is machined by the tool;” [See controlling the machine tool to perform machining on the workpiece: “controlling a machine tool configured to machine a workpiece with a tool attached to a spindle by moving the tool and the workpiece relatively to each other, in accordance with machining conditions,” (¶6)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases.” (¶69)];
	“during the machining of the workpiece by the tool, evaluate sensor signals captured by a sensor disposed on the machine tool to check whether or not the undesired vibrations are occurring;” [See during machining, the system detects feedback signals from sensors and based on the detected sensor signals the system checks whether or not undesired vibrations occurring (e.g.; checks if chatter vibrations occurring based on sensed signals): “a vibration sensor 20 a is provided on the spindle 20 in order to detect such chatter vibration.” (¶19)… “Based on the detection signal detected by the vibration sensor 20 a, the vibration acquisition unit 64 acquires the vibration generated in the spindle 20 (tool 22). The vibration acquisition unit 64 acquires the vibration of the tool 22 by calculating the vibration occurring in the tool 22 based on the detection signal detected by the vibration sensor 20 a. When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)];
“when the undesired vibrations do not occur, carry out the machining according to the target machining, and when the undesired vibrations occur, modify the machining according to the predefined rules” [See machining is continued before the occurrence of chatter vibration such that when machining is continued, the system detects sensor data (e.g.; vibration data), and when the system determines that chatter vibration is occurring, the system modifies the machining according to the predefined rules (e.g.; modifying speed and feed rate to compensate in order to suppress chatter vibration): “When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)… “Each compensation plan shows how the state of the spindle motor M1 should be compensated in order to suppress vibration occurring in the tool 22.” (¶40)… “At step S6, the machining condition changing unit 74 changes the machining conditions so as to compensate the state of the spindle motor M1 in conformity with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” “when the compensation plan (1) is selected by the operator, the machining condition changing unit 74 changes the machining conditions so as to shift the state of the spindle motor M1, i.e., the position of the point 100, by a given amount along the fixed-power line 102 in a direction to decrease the rotational speed.” (¶87)];
	“maintain the modified machining unchanged during a hold time specified by the parameterization,” [See after modifying the machining at step s6, the system operates the machine tool with the modified machining (e.g.; modified speed and feed rate according to the plan) for a hold time (e.g.; for an amount of time until the time when system determines if chatter vibration occurs or not) to verify if chatter vibration stopped or not (e.g.; reverify chatter vibration at steps s8-s9): “Next, at step S8, the trial machining control unit 76 controls the machine tool 12 so as to perform trial machining based on the machining conditions changed by the machining condition changing unit 74” (¶89)… “Then, at step S9, the vibration acquisition unit 64 determines whether or not chatter vibration occurs (i.e., vibration of a predetermined amplitude or greater occurs in the tool 22), based on the detection signal detected by the vibration sensor 20 a.” “When it is determined at step S9 that no chatter vibration occurs, the control goes to step S11.” (¶90)… “The first compensation plan is a compensation plan in which the output of the spindle motor M1 is kept the same as that of the spindle motor M1 at the time of occurrence of vibration having a predetermined amplitude or greater in the tool 22.” (¶42)], but doesn’t explicitly disclose, “reverse the modified machining and return to the target machining when the undesired vibrations no longer occur.”
	However, PINER discloses, “reversing the modified machining and returning to the target machining when the undesired vibrations no longer occur.” [See the control loop in figure 2; in loop 1, the system determines at step 208 if chatter occurs (e.g.; vibration > threshold) or not, if chatter occurs, then the system optimizes and implements new control command in step 213 (e.g.; non-chatter spindle speed; activating new speed); and then for example, in loop 2, at step 208 system again determines if chatter still occurs or not, and if it is determined that chatter is no longer occurring (e.g.; vibration is not > threshold), then the control loop goes back to step 203, where the machining is controlled using original target machining command (e.g.; initial target machining settings from steps 201-202) and the machining data is collected during the machining process: “Step 208 is a condition check that evaluates if the chatter vibration is greater than the tool chatter threshold that was set in step 201. If the condition is evaluated as false (N) in step 208, then the process returns to the step 203. If the condition is evaluated as true (Y) in step 208, then the process proceeds to step 209. In step 209, a non-chatter spindle speed calculation module (or a reduced chatter spindle speed calculation module) is utilized to calculate one or more candidate speeds, which is/are predicted to reduce or eliminate chatter.” (¶30)… “In step 212 a determination is made as to whether a new speed has been selected from among the speeds displayed in the speed bar.” “If a new speed is selected, then step 213 is executed and the new speed is activated.” (¶42)… “In step 202, an initial machining speed (or initial tool speed setting) is selected (automatically” “and the machining process begins” “The data collection step 203 involves reading or collecting data during the machining process. For example, reading vibration sensor data in step 204 or reading a current spindle speed in step 206.” (¶28)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of reversing the modified machining such that returning back to original target machining settings when the system detects that chatter vibration is not occurring taught by PINER with the device taught by KAMIYA as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to more effectively determine and reduce chatter level during machining [PINER: “Such an intuitive design of the chatter gauge allow easy interpretation, comparison of the current chatter-level against the desired chatter level, and other added advantages” (¶46)… “In order to more effectively reduce chatter during one or more machining operations, interfaces that facilitate selections of operating speeds based on past information is needed.” (¶25)].




Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA and PINER, and further in view of Genma (US20170060104A1) [hereinafter Genma].
Claim 15:
	Regarding claim 15, KAMIYA and PINER disclose all the elements of claim 11, but they do not explicitly disclose, “when the undesired vibrations no longer occur after the machining has been modified, storing a type of the modified machining without the undesired vibrations, for subsequent retrieval for a later machining of a further workpiece similar to the workpiece.”
	However, Genma discloses, “when the undesired vibrations no longer occur after the machining has been modified, storing a type of the modified machining without the undesired vibrations, for subsequent retrieval for a later machining of a further workpiece similar to the workpiece.” [See the system modifies machining where in the modified machining the chatter vibration doesn’t occur, and the system performs machine learning to learn modified machining (e.g.; no chatter vibration occur when modified machining is used) and store the modified machining that can be used in the later machining for machining similar type of workpieces (e.g.; machining similar workpiece that has a similar surface state with the modified machining that was learned in order to perform machining with the modified learned machining to suppress chatter in the similar workpiece): “a learning result storage unit that stores a result of learning by the machining condition adjustment learning unit, wherein the machining condition adjustment unit is configured to adjust machining conditions based on a learning result of adjustment of machining condition which is learned by the machining condition adjustment learning unit and a learning result of adjustment of machining condition which is stored in the learning result storage unit.” (¶12)… “adjustment is performed by machine learning to achieve machining conditions under which chatter or tool wear/tool breakage does not occur.” (¶17)… “machine learning of machining condition adjustment with respect to machining-state data acquired from the machine tool, such as spindle revolution number, feed rate,” “machine vibration (chatter),” “machined-surface state, is performed to optimally adjust machining conditions in accordance with machining state.” (¶23)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing modified machining for later use in similar workpiece, where in the modified machining chatter doesn’t occur taught by Genma with the method taught by KAMIYA and PINER as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to provide a numerical controller with a machining condition adjustment function which reduces chatter or tool wear/tool breakage [Genma: “to provide a numerical controller with a machining condition adjustment function which reduces chatter or tool wear/tool breakage.” (¶8)].





Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Rejections under 35 U.S.C. § 112
	In the instant specification, as defined for example in paragraph [0041]: "The hold time T specifies for how long after an application of the rule 10 the corresponding rule 10 will not be applied again. After a modification the modified target machining will thus be retained unchanged during the hold time T. What this achieves is that the transient state of the machine tool that arises through the change to the rotational speed n goes into a stable state again. Only after this time is a check made again as to whether chattering is still occurring."

	However, Kamiya's approach would not prevent "the transient state of the machine tool" due to [rapid] changes of the rotational speed n, as discussed in paragraph [0041] of the instant specification, and moreover, Kamiya's "amount of time elapsed" is not specified by the parameterization as defined in the instant specification.

	For the reasons set forth above, applicant respectfully submits that neither Kamiya nor Nakasu nor a combination thereof teaches or suggests the features recited in independent claims 11, 16 and 17, as amended.
	As for the rejection of the retained dependent claims, these claims depend on claim 16, share its presumably allowable features, and therefore it is respectfully submitted that these claims should also be allowed.
(Pages: 7 and 9)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “hold time T specifies for how long after an application of the rule 10 the corresponding rule 10 will not be applied again.” “Only after this time is a check made again as to whether chattering is still occurring.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Claims do not define “hold time” same way as described in the arguments. Claims do not recite, “hold time T specifies for how long after an application of the rule 10 the corresponding rule 10 will not be applied again” and “Only after this time is a check made again as to whether chattering is still occurring.”
	All the limitations of the claims are given the broadest reasonable interpretation. In broadest reasonable interpretation “maintain the modified machining unchanged during a hold time specified by the parameterization” means that the updated/optimized/modified machining is performed and remains unchanged for a set amount of time such that the updated/optimized/modified machining is applied for a set amount of time, where the hold time or the set amount of time can be any required hold time as specified/determined by the control system that the machining needs to be performed for that amount of time until system determines that chatter is not occurring anymore to verify if chatter vibration stopped or not.
	As described in the current office action, Kamiya teaches, after modifying the machining at step s6, the system operates the machine tool with the modified machining (e.g.; modified speed and feed rate according to the plan) for a hold time (e.g.; for an amount of time until the time when system determines if chatter vibration occurs or not) to verify if chatter vibration stopped or not (e.g.; reverify chatter vibration at steps s8-s9).
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 11-17 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Applicant’s arguments with respect to claim(s) 11 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(b)	Rejections under 35 U.S.C. § 103:
	A. Applicant respectfully traverses the rejection of claims 3, 6, 16, and 19 This amounts to merely "reducing", but not to -as claimed- "reversing" (or "cancelling" or "undoing") the modified machining and returning the machining to the target machining. 
	In particular, the description of the flow chart in FIG. 8 of Nakasu states: "(S12) in S12, the program 611 gives a command to reduce the cutting amount to the NC device 3 via the communication interface 5. This command is continued until it is determined that there is no chatter vibration in S1 to S5 monitoring the machining state. When chatter vibration is suppressed, the cutting amount reduction command is stopped, the program 611 calculates a subsequent tool path based on the reduced cutting amount, and sends the path program to the NC device 3 via the communication interface 5." 
	It is thus evident that since the subsequent tool path (after "reversing") is based on the reduced cutting amount, Nakasu's machining is not returned to the target machining, as claimed in amended claims 11, 16 and 17. Nakasu, like Kamiya, also define the "hold time" similarly, but different from the present invention.

	For the reasons set forth above, applicant respectfully submits that neither Kamiya nor Nakasu nor a combination thereof teaches or suggests the features recited in independent claims 11, 16 and 17, as amended.
	As for the rejection of the retained dependent claims, these claims depend on claim 16, share its presumably allowable features, and therefore it is respectfully submitted that these claims should also be allowed.
(Pages: 8-9)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments, a new grounds of rejections in view of PINER has been introduced. As described in the current office action, PINER discloses, “reversing the modified machining and returning to the target machining when the undesired vibrations no longer occur.” Combination of KAMIYA and PINER teach all the limitations of the claims 11 and 16-17.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 11-17 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.



















	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US5170358A – Method of controlling chatter in a machine tool:
	Method includes the steps of using a vibration sensor to detect signal levels representative of relative vibrations between the machine tool and the workpiece and generated by preliminary operation of the machine tool under predetermined conditions of cutting depth, rotational speed and rate of feed, operating the machine tool at a predetermined speed of rotation and a predetermined feed rate with respect to the workpiece and detecting the signal levels operationally generated by operational cutting engagement between the cutting tool and the workpiece (column 2, line(s) 15-35).

US20120101624A1 – Method and apparatus for suppressing vibration:
	A first step of detecting chatter vibration using at least one vibration detecting device, a second step of calculating a stable rotation speed for suppressing the chatter vibration using a stable rotation speed calculating device after detection of the chatter vibration, and a third step of comparing a detection value detected by the vibration detecting device, a predetermined setting value, and/or a current value that is calculated based on the at least one of the detection value and the setting value, to a predetermined determination reference value that is previously set, determining whether or not the stable rotation speed is adopted in accordance with the comparison result, and changing rotation speed of the rotary shaft to the stable rotation speed if the stable rotation speed is adopted, the third step being executed by a determination device (¶8).
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116